Citation Nr: 0316610	
Decision Date: 07/20/03    Archive Date: 07/22/03

DOCKET NO.  98-10 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for herniated disc of the 
lumbosacral spine, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


 



REMAND

In August 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The record indicates that the veteran is 
incarcerated at the G. Robert Cotton 
Correctional Facility in Jackson, Michigan.  
Contact the veteran and inquire if he has been 
treated for his low back disability since 
December 2000.  Ensure that the veteran's 
address information is complete so that this 
correspondence reaches the veteran.  Allow 
adequate time for a reply.  Attempt to secure 
any records identified by the veteran.  
2.	After the above development has been completed, 
contact the G. Robert Cotton Correctional 
Facility in Jackson, Michigan, and request that 
arrangements be made for the veteran to be 
afforded an orthopedic and a neurological 
examination at the facility where he is 
incarcerated.  Arrange for VA examiners or fee-
basis examiners, if necessary, to conduct the 
examinations.  Send the claims folder to the 
examiners for review.  Any necessary diagnostic 
tests should be conducted.
As to the orthopedic examination, the low back 
disability should be evaluated in relation to 
its history with emphasis on the limitation of 
activity and functional loss due to pain imposed 
by the disability at issue in light of the whole 
recorded history.  The examiner should provide 
complete range of motion studies for the low 
back in degrees.  Normal range of motion 
findings should also be provided for the low 
back.

The examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on movement, and 
whether there is likely to be additional range 
of motion loss of the service connected low back 
due to any of the following: (1) pain on use, 
including flare ups; (2) weakened movement; (3) 
excess fatigability; or (4) incoordination.  The 
above determinations must, if feasible, be 
expressed in terms of the degree of additional 
range of motion loss due to pain on use or 
during flare ups.  If the examiner is unable to 
make such a determination, it should be so 
indicated on the record.

The examiner should indicate whether there is 
evidence of lumbosacral strain with evidence of 
muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in 
standing position; or whether there is evidence 
of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

As to the neurological examination, the examiner 
should indicate whether there is evidence of 
moderate intervertebral disc syndrome with 
recurring attacks; severe intervertebral disc 
disease with recurring attacks and intermittent 
relief; or whether there is evidence of 
pronounced intervertebral disc syndrome with 
persistent neurological symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk or 
other neurological findings appropriate to the 
site of any diseased disk.  The frequency of any 
attacks and whether there is any relief between 
attacks should be discussed, and in particular, 
the examiner should assess the frequency and 
duration of any episodes of acute signs and 
symptoms of intervertebral disc syndrome that 
require bed rest prescribed by a physician and 
treatment by a physician.  Each of these 
criteria must be addressed.

3.	After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought 
on appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





